Campbell, J.,
delivered the opinion of the court.
The court properly refused to set aside the sale.
Interest at ten per cent, should be calculated on two thousand dollars from the 22d of January, 1872, to the date of the payment, 15th of February, 1873, and ten per cent, on balance to 10th of February, 1874, and after that at twenty per cent, to the daté of the note given in 1878, and on the amount of the new note given in 1878 to the date of payment of seven hundred dollars on 18th of December, 1879, at ten per cent., and from that date at ten per cent, to the 6th of April, 1881, when the usurious contract was made whereby the interest-bearing quality of the note was destroyed, and after which it bore no interest. Rozelle v. Dickerson, just decided.

Decree reversed, and decree here in accordance with this opinion, for which purpose the case is referred to the clerk of this court to compute and report amount due.